NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-7017

                             ISHMEAL W. JEMMOTT, JR.,

                                                             Claimant-Appellant,

                                           v.

                   ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


      Ishmeal W. Jemmott, Jr., of Jacksonville, Florida, pro se.

       Michael J. Dierberg, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Michael F. Hertz, Deputy Assistant Attorney General, Jeanne E.
Davidson, Director, and Donald E. Kinner, Assistant Director. Of counsel on the brief
were Michael J. Timinski, Deputy Assistant General Counsel, and Dana Raffaelli,
Attorney, Office of the General Counsel, United States Department of Veterans Affairs,
of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2009-7017

                              ISHMEAL W. JEMMOTT, JR.,

                                                             Claimant-Appellant,

                                           v.

                   ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.




       Appeal from the United States Court of Appeals for Veterans Claims in
       08-2611, Judge William A. Moorman.

                            __________________________

                              DECIDED: August 5, 2009
                            __________________________


Before MICHEL, Chief Judge, LOURIE, and RADER, Circuit Judges.

PER CURIAM.

       Ishmeal W. Jemmott, Jr., appeals a decision of the United States Court of

Appeals for Veterans Claims ("Veterans Court") denying him mandamus relief. For the

reasons that follow, we affirm.

                                  I.   BACKGROUND

       According to a July 13, 2009 letter to this court, Mr. Jemmott has been pursuing

a claim for a service-connected disability since 1992. Although the basis of his claim is
not clear from the record, he alleges in his informal brief before us that he is totally

disabled.

       The genesis of this appeal is an August 15, 2008 letter Mr. Jemmott sent the

chief judge of the Veterans Court. The body of that letter stated simply: "I'm writing you

able my military disabled and here are several letters I have wrote the Board of

Appeals, Appeals Management Center and Congress. [sic] I would appreciate this very

much if you would help them make a decision on this case.               My cell number is

[redacted]." App'x 7. Mr. Jemmott enclosed with the letter documents that indicated

that he had asked the Department of Veterans Affairs ("VA") to expedite consideration

of his claim, and that his claim was being considered, although the VA had declined to

expedite it.

       The letter was referred to a judge of the Veterans Court, who construed the letter

as a petition for mandamus. In his decision, the judge stated that the "extraordinary"

remedy of mandamus could be used only if the following three conditions were satisfied:

       (1) The petitioner must lack adequate alternative means to attain the
       desired relief, thus ensuring that the writ is not used as a substitute for the
       appeals process, (2) the petitioner must demonstrate a clear and
       indisputable right to the writ, and (3) the Court must be convinced, given
       the circumstances, that the issuance of the writ is warranted.

App'x 1. The judge also stated that he understood Mr. Jemmott's "desire to receive a

decision on his claim as soon as possible" and that Mr. Jemmott "may be counting on

an award of VA benefits in order to meet financial obligations." App'x 1. However, the

judge cited Veterans Court precedent which held that ordinary delay caused by "a

burdened system" was not a sufficient basis for mandamus relief, and that instead the

delay must be due to an "arbitrary refusal to act." App'x 1-2. Because the VA was

indeed processing Mr. Jemmott's claim, the judge denied Mr. Jemmott mandamus relief.


2009-7017                                    2
The judge also noted that expediting consideration of claims was a matter within the

discretion of the Secretary of Veterans Affairs, and that Veterans Court precedent held

that discretionary actions of the Secretary could not be reviewed by the Veterans Court.

       Mr. Jemmott then asked the Veterans Court to "review [his] claim and make a

decision on [his] hardship." App'x 3. The judge construed the request "as a motion for

single-judge reconsideration" and denied it.       App'x 3-4.     Mr. Jemmott thereafter

appealed to this court. We have jurisdiction pursuant to 38 U.S.C. § 7292.

                                   II.    DISCUSSION

       This court has only limited authority to review decisions of the Veterans Court.

This court decides "all relevant questions of law, including interpreting constitutional and

statutory provisions." 38 U.S.C. § 7292(d)(1). However, unless the appeal presents a

constitutional issue, we may not review challenges to factual determinations or "to a law

or regulation as applied to the facts of a particular case."       Id. § 7292(d)(2).   The

government argues that this entirely precludes us from reviewing decisions of the

Veterans Court on petitions for mandamus because such decisions are necessarily

exercises of discretion based on the facts of the case. However, in Lamb v. Principi, we

noted that we would have jurisdiction to review legal or constitutional issues addressed

by the Veterans Court when disposing of a petition for mandamus. 284 F.3d 1378,

1381 (Fed. Cir. 2002).     We have also explained that we lack jurisdiction to review

factual issues raised in an appeal from the denial of a petition for mandamus. Perry v.

Peake, 280 F. App'x 981, 983 (Fed. Cir. 2008) (per curiam, non-precedential).

       In his informal appeal brief, Mr. Jemmott states that he would like us to obtain all

his relevant medical records, review them, and award him disability benefits. We lack




2009-7017                                    3
jurisdiction to delve into Mr. Jemmott's medical records and determine whether he is

entitled to disability benefits.   The brief nowhere discusses mandamus relief or the

denial thereof by the Veterans Court. Even assuming Mr. Jemmott's informal brief can

be construed as challenging the Veterans Court's decision not to award him mandamus

relief, we nonetheless see no legal error on the part of the Veterans Court.        The

Veterans Court's articulation of the standard for granting mandamus relief (quoted

above) is correct. See Cheney v. U.S. Dist. Court for Dist. of Columbia, 542 U.S. 367,

380-81 (2004). Nor does Mr. Jemmott assert that the Veterans Court misinterpreted

any particular statute or regulation. While we, like the Veterans Court, are not without

sympathy for Mr. Jemmott's situation, he has not laid before us any error which we have

the power to correct.

                                      CONCLUSION

       For the reasons stated above, we affirm the Veterans Court's decision to deny

mandamus relief to Mr. Jemmott.

                                          COSTS

       No costs.




2009-7017                                    4